Title: Thomas Jefferson to James Madison, 12 May 1815
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello  May 12. 15.
          I have totally forgotten the writer of the letter I forward to you, and every circumstance of his case. I leave it therefore on his own letter and that of the Marquis de la Fayette to you, which came inclosed, and is now forwarded with the other.I shall set out for Bedford within three days, and expect to be absent as many weeks. the newspapers have begun the war for the European powers; but if the people of France are as unanimous as they represent, I cannot believe that those powers will imagine they can force a sovereign on that nation, and therefore presume the Continental powers will prefer a compromise, and that the financial difficulties of England will deter her from the Quixotism of attempting it single-handed. present us all affectionately to mrs Madison and accept best wishes for your own health, quiet & happiness.
          Th: Jefferson
        